    Case 2:18-cv-10237-MWF-JEM Document 1 Filed 12/10/18 Page 1 of 37 Page ID #:1


V   \J ~1       ~~.                                                                              ~~~-E~
            1   Peter Strojnik (Sr.),
                2375 East Cainelback Road Suite 600                              ~~~r~ ~~~ ~ p
        2       Phoenix, Arizona 85016                                                                 PM Z'29
        3       Te1ephone.(602)524-6602                                         -
                ps~astrojnik.com                                    ~ ~ ~- ~~~ ~.~::: ,_
        4                                                         .----__.
                                          UNITED STATES DISTRICT COURT
                                         CENTRAL DISTRICT OF CALIFORNIA
        G7
        7
                                                            ~~       ~e                          --   U~`      ~M
                                                                                                               ~►'Ik

        8        Peter Strojnik (Sr.),                                VERIFIED COMPLAINT

        9                                               Plaintiff,    1. Americans with Disabilities
       10                                                                            Act
                                                                        2. Discrimination in Public
       11                                vs.                               Accommodations (State
                                                                                    Law)
       12        Marriott International, I~~c. dba Le                         3. Negligence
                 Meridien Delfina
       13
                                                                      JURY TRIAL REQUESTED
       14
                                                    Defendant.
       15
       16        1. Plaintiff brings this action pursuant to the (1) Americans with Disabilities Act, 42
       17           U.S.C. § 12101 et seq. and corresponding regulations, 28 CFR Part 36 and Department
       18           of Justice Standards for Accessible Design ("ADA"), (2) California Unruh Civil

       19           Rights Act, California Civil Code § 51, 52 (``Unruh") (3) the California Disabled

       20           Persons Act ("DPA") and (4) common law of negligence per se.

       21                                                 PARTIES
                ~ 2. Plaintiff Peter Strojnik is a veteran and a disabled person as defined by the ADA and
       22
                    ~ •.
       23
                3. Plaintiff is a single roan currently residing in Maricopa County, Arizona. Plaintiff is
       24
                    and, at all times relevant hereto has been, legally disabled by virtue of a severe right-
       25
                    sided neural foramina) stenosis with symptoms of femoral neuropathy, prostate cancer
       26
                    and renal cancer, degenerative right knee and is therefore a inelnber
                                                                                    . ._  of a protected
       27
       28
                    class under the ADA and Unruh.                        °-~~~'`~ `~' `~i'   PAID ~' ~~ ~ '-s~~
                                                                                                                   ,.
                                                                                      DEC ~ Q
Case 2:18-cv-10237-MWF-JEM Document 1 Filed 12/10/18 Page 2 of 37 Page ID #:2




  1   4. Plaintiff suffers from physical impairments described above which impairments
  2      substantially limit his major life activities. Plaintiff walks with difficulty and pain

  J      and requires compliant mobility accessible features at places of public

  4      accommodation. Plaintiff's impairment is constant, but the degree of pain is episodic
         ranging from dull and numbing pain to extreme and excruciating agony.
  5
      5. Defendant, owns, operates leases or leases to a lodging business (``Hotel") located at
  6
         530 Pico Blvd. Santa Monica, CA 90405 which is a public accoinlnodation pursuant
  7
         to 42 U.S.C. § 12181(7)(A) and Unruh.
  8
                                            JURISDICTION
  9
      6. District Court has jurisdiction over this case or controversy by virtue of 28 U.S.C. §~
 10
         28-1331 and 42 U.S.C. § 12188 and 28 U.S.C. § 1367.
 11
      7. Plaintiff brings this action as a private attorney general who has been personally
 12      subjected to discrimination on the basis of his disability, see 42 U.S.C.12188 and 28
 IJ
         CFR §36.501.
 14   8. This Court has continuing subject matter _jurisdiction by virtue of, inter alia,
 1~      Plaintiff s claim for equitable nominal damages.
 16   9. Venue is proper pursuant to 28 U.S.C. ~ 1391.

 17   10.The ADAAG violations in this Verified Complaint relate to barriers to Plaintiffs

 18      mobility. This impairs Plaintiff's full and equal access to the Hotel which, in turn,

 19      constitutes discrimination satisfying the ``injury in fact" requirement of Article III oi~
         the United States Constitution.
 20
      1 1. Plaintiff is deterred from visiting the Hotel based on Plaintiff's knowledge that the
 21
         Hotel is not ADA or State Law compliant as such compliance relates to Plaintiff's
 22
         disability.
 23
      12.Plaintiff intends to visit Defendant's Hotel at a specific time when the Defendant's
 24
         noncompliant Hotel becomes fully compliant with ADAAG; just as a disabled
 25
         indi~-ideal who intends to return to a noncol~lpliant Facility suffers an imminent injury
 26      born the facility~S ~X1St11~~ Ol 11~11T11I1~Iltly tll~•eatened noncoYnpliance v~~itl1 the ~D~,a
 27      plaintiff who is deterred from patronizing a hotel suffers the ongoinb actual injury of
         lack of access to the F-Iotel.


                                                  2
Case 2:18-cv-10237-MWF-JEM Document 1 Filed 12/10/18 Page 3 of 37 Page ID #:3




  1                                        COUNT ONE
                        Violation of Plaintiffs Civil Rights under the ADA
  2
  3   13.Plaintiff realleges all allegations heretofore set forth.

  4   14.By virtue of his disability, Plaintiff requires an ADA compliant lodging facility

  5      particularly applicable to his mobility, both ambulatory and wheelchair assisted.
      15.Plaintiff intended to visit the Santa Monica area and therefore, reviewed vacation
  6
         booking websites as documented in Addendum A which is by this reference
  7
         incorporated herein for all purposes.
  8
      16.Plaintiff became aware that third party booking websites disclosed general availability
  9
         and description of Defendant's Hotel. Third Party booking websites referenced here
 10
         are more fully documented in Addendum A which is by this reference incorporated
 11
         herein.
 12   17. Third party booking websites failed to identify and describe mobility related
 13      accessibility features and guest rooms offered through its reservations service in
 14      enough detail to reasonably permit Plaintiff to assess independently whether
 15      Defendant's Hotel meets his accessibility needs as snore fully documented in
 16      Addendum A.

 17   18. Third party booking websites also failed to make reservations for accessible guest

 18      rooms available in the same manner as individuals who do not need accessible rooms.

 19      See Addendum A.
      19. Thereafter, Plaintiff became aware that Defendant's 1st party booking website failed
 20
         to identify and describe mobility related accessibility features and guest rooms offered
 21
         through its reservations service in enough detail to reasonably permit Plaintiff to
 22
         assess independently whether Defendant's Hotel meets his accessibility needs as more
 23
         fully documented. See Addendum A.
 24
      20.Plaintiff also became aware that Defendant's 1 St party booking website failed to make
 25
         reservations for accessible guest rooms available in the same manner as individuals
 26      who do not need accessible rooms. See Addendum A.
 27
 28


                                                 3
Case 2:18-cv-10237-MWF-JEM Document 1 Filed 12/10/18 Page 4 of 37 Page ID #:4




  1 ~ 21.Plaintiff thereafter reviewed Defendant's online information relating to accessibility
  2      or lack thereof, including in particular photographs ofthe amenities at the Hotel all as

  3      snore fully documented in Addendum A.

  4   22.Online information relating to accessibility or lack thereof disclosed architectural
         barriers to accessibility as more fully documented in Addendum A.
  5
      23.Defendant has violated the ADA by denying Plaintiff equal access to its public
  6
         accommodation on the basis of his disability as outlined above and as outlined in
  7
         Addendum A.
  8
      24.The ADA violations described in Addendum A relate to Plaintiff's disability and
  9
         interfere with Plaintiff's full and complete enjoyment of the Hotel.
 10
      25.Plaintiff booked a room and stayed the night on November 8, 2018 at the Defendant's
 11
         hotel.
 12
      26.The removal of accessibility barriers listed above is readily achievable.
 13
      27. As a direct and proximate result of ADA Violations, Defendant's failure to remove
 14
         accessibility barriers prevented Plaintiff from equal access to the Defendant's public
 15
         accommodation.
 16
      WHEREFORE,Plaintiff prays for all relief as follows:
 17          A. Relief described in 42 U.S.C. §2000a — 3; and
 18         B. Relief described in 42 U.S.C. § 12188(a) and (b)and, particularly -
 19          C. Injunctive relief order to alter Defendant's place of public accommodation to
20                make it readily accessible to and usable by ALL individuals with disabilities;
21                and

22          D. Requiring the provision of an auxiliary aid or service, modification of a

23                policy, or provision of alternative methods, to the extent required by

24                Subchapter III of the ADA; and
            E. Equitable nominal damages; and
25
            F. For costs, expenses and attorney's fees; and
26
            G. All remedies provided for in 28 C.F.R. 36.501(a) and (b).
27
28
Case 2:18-cv-10237-MWF-JEM Document 1 Filed 12/10/18 Page 5 of 37 Page ID #:5




  1                                      COUNT TWO
            (Violation of the California Unruh Civil Rights Act, Cal. Civ. Code §§51, 52)
  2
  3   28.Plaintiff realleges all allegations heretofore set forth.

  4   29.Plaintiff intended to visit the San Francisco area and spend a night there.

  5   30.Plaintiff became aware that 3rd party booking websites disclosed general availability
         and description of Defendant's Hotel. 3rd Party booking website referenced here is
  6
         more fully discussed in Addendum A which is by this reference incorporated herein.
  7
      31.3rd party booking website failed to identify and describe mobility related accessibility
  8
         features and guest rooms offered through its reservations service in enough detail to
  9
         reasonably permit Plaintiff to assess independently whether Defendant's Hotel meets
 10
         his accessibility needs as more fully disclosed in Addendum A.
 11
      32. Third party booking websites also failed to make reservations for accessible guest
 12
         rooms available in the same manner as individuals who do not need accessible rooms.
 13      Addendum A.
 14   33. Thereafter, Plaintiff became aware that Defendant's lst party booking website failed
 15      to identify and describe mobility related accessibility features and guest rooms offered
 16      through its reservations service in enough detail to reasonably permit Plaintiff to
 17      assess independently whether Defendant's Hotel meets his accessibility needs as more

 18      fully disclosed in Addendum A.

 19   34.Plaintiff also became aware that Defendant's 1 S~ party booking website failed to snake

 20      reservations for accessible guest rooms available in the sane manner as individuals
         who do not need accessible rooms. Addendum A.
 21
      35.Defendant has violated the Unruh by denying Plaintiff equal access to its public
 22
         accommodation on the basis of his disability as outlined above.
23
      36. Unruh provides for declaratory and monetary reliefto "aggrieved persons" who suffer
24
         from discrimination on the basis of their disability.
25
      37.Plaintiff has been damaged by the Defendant's non-compliance with Unruh and is
26
         thereby aggrieved.
27
28
Case 2:18-cv-10237-MWF-JEM Document 1 Filed 12/10/18 Page 6 of 37 Page ID #:6




  1   38.Pursuant to Cal Civ. Code §52, Plaintiff is further entitled to such other relief as the
  2      Court considers appropriate, including monetary damages in an amount to be proven
  3      at trial, but in no event less than $4,000.00 per encounter with each barrier to
  4      accessibility.
  5   39.Pursuant to Unruh,Plaintiff is entitled to costs and expenses in an amount to be proven
  6      at trial.
  7      WHEREFORE,Plaintiff demands judgment against Defendant as follows:
  8      a. A Declaratory Judgment that at the commencement of this action Defendant was
  9          in violation of the specific requirements of Unruh; and
 10      h. Irrespective of Defendants "voluntary cessation" of the ADA violation, if
 11          applicable, a permanent injunction pursuant to Unruh which directs Defendant to
 12          take all steps necessary to bring its accommodation into full compliance with the
 13          requirements set forth in the Unruh, and its implementing regulations, so that the
 14          Hotel facilities are fully accessible to, and independently usable by, disabled
 15          individuals, and which further directs that the Court shall retain ,jurisdiction for a
 16          period to be determined after Defendant certifies that its facilities are frilly in
 17          compliance with the relevant re9uireinents of the Unruh to ensure that Defendant
 18          has adopted and is following an institutional policy that will in fact cause
 19          Defendant to remain fully in compliance with the law; and
20       c. Irrespective of Defendants "voluntary cessation'' of the ADA violation, if
21           applicable, the payment of costs of suit; and
22       d. Order closure of the Defendant's place of public accoininodation until Defendant
23           has fully complied with the Unruh; and
24       e. For damages in an amount no less than $4,000.00 per encounter with barrier; and
25       f. For treble damages pursuant to Cal Civ. Code. X3345.
26       g. The provision of whatever other relief the Court deems just, equitable and
~~          appropriate.
~~
Case 2:18-cv-10237-MWF-JEM Document 1 Filed 12/10/18 Page 7 of 37 Page ID #:7




  1                                     COUNT TWO
         (Violation of the California Disabled Persons Act, Cal. Civ. Code §§54-54.3)
  2
  3   40.Plaintiff realleges all allegations heretofore set forth.
  4   41. Defendant has violated the DPA by denying Plaintiff equal access to its public
  5      accommodation on the basis of his disability as outlined above.
  6   42. The DPA provides for monetary relief to "aggrieved persons" who suffer from
  7      discrimination on the basis of their disability.
  8   43.Plaintiff has been aggrieved by the Defendant's non-compliance with the DPA.
  9   44.Pursuant to the DPA, Plaintiff is further entitled to such other relief as the Court
 10      considers appropriate, including monetary damages in an amount to be proven at trial,
 11      but in no event less than $1,000.00. Cal. Civ. Code § 54.3.
 12   45.Pursuant to the DPA, Plaintiff is entitled to costs in an amount to be proven at trial.
 13      Cal. Civ. Code § 54.3.
 14
         WHEREFORE,Plaintiff demands judgment against Defendant as follows:
 15      a. A Declaratory Judgment that at the commencement of this action Defendant was
 16
             in violation of the specific requirements of Unruh; and
 17
         b. Irrespective of Defendants "voluntary cessation'' of the ADA violation, if
 18
             applicable, a permanent injunction pursuant to Unruh which directs Defendant tc~
 19
             take all steps necessary to bring its facilities into full compliance with the
 20
             re~uirelnents set forth in the Unruh, and its implementing regulations, so that the
21
             facilities are fully accessible to, and independently usable by, disabled individuals
22
             as required by law, and which further directs that the Court shall retain jurisdiction
23
             for a period to be determined after Defendant certifies that its facilities are fully in
 24
             compliance with the relevant requirements of the Unruh to ensure that Defendant
 25
             has adopted and is following an institutional policy that will in fact cause
26
             Defendant to remain fully in compliance with the law; and
 ~~
 ~g


                                                 7
Case 2:18-cv-10237-MWF-JEM Document 1 Filed 12/10/18 Page 8 of 37 Page ID #:8




  l       c. Irrespective of Defendants ``voluntary cessation'' of the ADA violation, if
  2           applicable, the payment of costs of suit; and
  J       d. Order closure of the Defendant's place of public accoininodation until Defendant
  4           has fully complied with the DPA; and
          e. For damages in an amount no less than $1,000.00 per violation per encounter; and
  6       f. For treble damages pursuant to Cal Civ. Code. §3345.
  7       g. The provision of whatever other relief the Court deems just, equitable and

  8          appropriate.
  9                                         COUNT FOUR
                                             Negligence
 10

 11   46.Plaintiff realleges all allegations heretofore set forth.

 12   47. Defendant had a duty to Plaintiffto remove ADA accessibility barriers so that Plaintiff

 13       as a disabled individual would have full alld equal access to the public
          accommodation.
 14
      48. Defendant breached this duty.
 15
      49. Defendant is or should be aware that, historically, society has tended to isolate and
 16
          segregate individuals with disabilities, and, despite some improvements, such forms
 17
          of discrimination against individuals with disabilities continue to be a serious and
 18
          pervasive social problem ~ .
 19
      SU. Defendant knowingly and intentionally participated in this historical discrimination
20        against Plaintiff, causing Plaintiff damage.
21    51. Discrimination against individuals with disabilities persists in the use and enjoyment
22        of critical public accommodations-.
23    52. Defendant's knowing and intentional persistence in discrimination against Plaintiff is
24        alleged, causing Plaintiff damage.

25    53.Individuals with disabilities, including Plaintiff, continually encounter various forms

26        of discrimination, including outright intentional exclusion, the discriminatory effects

~~

28    ' 42 U.S.C. ~ 12101(a)(2)
      '- 42 U.S.C. ~ 12101(a)(3)
Case 2:18-cv-10237-MWF-JEM Document 1 Filed 12/10/18 Page 9 of 37 Page ID #:9




  1       of architectural, overprotective rules and policies, failure to snake modifications to
  2       existing facilities and practices, exclusionary qualification standards and criteria,

  3       segregation, and relegation to lesser services, programs, activities, benefits, jobs, or

  4       other opportunities3.

  5   54.Defendant's knowing and intentional discrimination against Plaintiff reinforces above
         forms of discrimination, causing Plaintiff damage.
 6
      55. Census data, national polls, and other studies have documented that people with
  7
          disabilities, as a group, occupy an inferior status in our society, and are severely
  8
          disadvantaged socially, vocationally, economically, and educationally4.
  9
      56.Defendant's knowing and intentional discrimination has relegated Plaintiff to an
 10
          inferior status in society, causing Plaintiff damage.
 11
      57.The Nation's proper goals regarding individuals with disabilities are to assure equality
 12      of opportunity, full participation, independent living, and economic self-sufficiency
 13      for such individuals5.
 14   58.Defendant's knowing, and intentional discrimination has worked counter to our
 15      Nation's goals of equality, causing Plaintiff damage.
 16   59. Continued existence of unfair and unnecessary discrimination and prejudice denies

 17      people with disabilities the opportunity to compete on an equal basis and to pursue

 18      those opportunities for which our free society is justifiably famous, and costs the

 19      United States billions of dollars in unnecessary expenses resulting from dependency
         and nonproductivity~.
20
      60.Defendant's knowing and intentional unfair and unnecessary discrimination against
21
         Plaintiff demonstrates Defendant's knowing and intentional damage to Plaintiff.
22
      61. Defendant's breach of duty caused Plaintiff damages including, without limitation,
23
         the feeling of segregation, discrimination, relegation to second class citizen status the
24
         pain, suffering and emotional damages inherent to discrimination and segregation and
25
         other damages to be proven at trial.
26
27    3 42 U.S.C. ~ 12101(a)(5)
      4 42 U.S.C. §12101(a)(6)
28    5 42 U.S.C. §12101(a)(7)
      6 42 U.S.C. §121 Ol(a)(8)
Case 2:18-cv-10237-MWF-JEM Document 1 Filed 12/10/18 Page 10 of 37 Page ID #:10




   1 ~ 62.By violating Plaintiff's civil rights, Defendant engaged in intentional, aggravated and
   2           outrageous conduct.

   3        63. The ADA has been the law of the land since 1991, but Defendant engaged in a

   4           conscious action of a reprehensible character, that is, Defendant denied Plaintiff his

   5           civil rights, and cause hiin damage by virtue ofsegregation, discrimination, relegation
               to second class citizen status the pain, suffering and emotional damages inherent to
   6
               discrimination and segregation and other damages to be proven at trial
   7
            64.Defendant either intended to cause injury to Plaintiff or defendant consciously
   8
               pursued a course of conduct knowing that it created a substantial risk of significant
   9
               harm to Plaintiff.
  10
            65. Defendant is liable to Plaintiff for punitive damages in an amount to be proven at trial
  11
               sufficient, however, to deter this Defendant and others similarly situated from
  12           pursuing similar acts.
  13        WHEREFORE,Plaintiff prays for relief as follows:
  14               ~. For finding of negligence; and
  15               B. For damages in an amount to be proven at trial; and
  16               C. For punitive damages to be proven at trial; and
  17               I~. For such other and further relief as the Court inay deem just and proper.

  18                                    REQUEST FOR TRIAL BY JURY

  19               Plaintiff respectfully requests a trial by jury in issues triable by a jury.
 20
                                                 VERIFICATION
 21
                   I declare under penalty of perjury that the foregoing is true and correct to the best
 22
            of my knowledge, information and/or belief.
 23
       ~I          RESPECTFULLY SUBMITTED this 27th day of November 2018
 24
                                                        PETER STR
 25
 26
                                                            aintiff
 27
 28


                                                       10
Case 2:18-cv-10237-MWF-JEM Document 1 Filed 12/10/18 Page 11 of 37 Page ID #:11




   1                                                                                   ADDENDUM A
   2                                                                               . ~.              ~   ~
   3     ~.3~, v t ... R ,.      .:: ~> , ~ .~',                 TX ~,~.4KING WEBSITE - HOTELS.COM
             ;L~ A~9~ric~~~r~ ~~firt~ ~rrt~ l~ni~~                                                                                        kv~ h~~~ S I~t~ ~t
   4         533 Ptc:a BtvtF; Sang h4e~ms~a.. ~:'~, ~~34~t~. Ur~iied ~tase~, 3£sa-5~&-&'.'u i                                                   c~      ~ "'t

                                                    ~- t r                                                   1►'e~'yr Grad 8.+~         ~ t~e~ ca~;~:~~I~tic~€~
   5                                                     ~~~~ ~~~C
                                                         u                                                   ~z~ ~i~t   ~.~   .~~~c
                                                                                                                                      ~' pay r~o ~ ~t #sat~l


   6
   7
          Identification of Specific Barrier in Plain Language: Booking website does not
   S      identify and describe accessible features in the hotel and guest rooms in enough detail
          to reasonably permit Plaintiff to assess independently whether the hotel or guest room
   9      meets his accessibilit needs. Insufficient dis ersement of accessible rooms.
          The manner in which the barriers denied Plaintiff full and equal use or access,
  10
          and which deter Plaintiff from visiting the Hotel: Barrier denied Plaintiff full and
  11      equal access by failing to identify and describe accessible features in the hotel and
          guest rooms in enough detail to reasonably permit Plaintiff to assess independently
  12      whether the hotel or uest room meets his accessibilit needs.
          The dates on each particular occasion on which Plaintiff encountered such
  13      barrier and which deter Plaintiff from visitin Hotel: On or about November 6 -8.
  14
  15
  16
                                                ~~~ ~~
  17
  18
  19                                        ~~ ~~ ~             ~~~
 20
                                        Fr t~~ ~~               a
 21                                        ~ ~~~~                    ~
 22
 23
         Identification of Specific Barrier in Plain Language: Booking website does not
 24      identify and describe accessible features in the hotel and guest rooms in enough detail
         to reasonably permit Plaintiff to assess independently whether the hotel or guest room
 25      meets his accessibilit needs. Insufficient dis ersement of accessible rooms.
         The manner in which the barriers denied Plaintiff full and equal use or access,
 26      and which deter Plaintiff from visiting the Hotel: Barrier denied Plaintiff full and
 27      equal access by failing to identify and describe accessible features in the hotel and
         guest rooms in enough detail to reasonably permit Plaintiff to assess independently
 28      whether the hotel or uest room meets his accessibilit needs.



                                                                                                11
Case 2:18-cv-10237-MWF-JEM Document 1 Filed 12/10/18 Page 12 of 37 Page ID #:12




   1      The dates on each particular occasion on which Plaintiff encountered such
          barrier and which deter Plaintiff from visitin Hotel: On or about November 6-8.
   2 1        ~4t~~ut L t~lE~ricier~ ~~fir~~ ~nta ~Aa~ica                                           ~n#a h'~+~r~~~
          j Coanfy tfsda, r~~rf.~fyE~ ~npnitiPs a hattm#ta frrsm txsach                                                                  C:rifi~€s sntar titnass, faxri
   3          }ii1(S~d6 l~ti'@d2
                                                                                                                                         h~ ttse en:wr tt~e naEr~€ pe3Nasn rip's rays. guem=.s ~:ap #esl ire 3e~gy`re an a p[ea$ifi8 Cf:3E$4
                                                                                                                                         f~€OCBE e~tYtF[Fl41CS r1(~3 3ti)S~'@'"+14L~ ba1°! ~P 6U1S$GO[ R{3iF€. 2~~hIItbf ~$•.@Sr G6151~t. TRtI hif5f1C5r
              €.0 ~'I~!Iit7i+:E3 D6~???~3 :i0Pti3 N#OfYt~:~ %,:epJUt 3 `S~Xtett4i~iC itd'Ik Z?~ETt Sc~Rld Pi!OtEt13
                                                                                                                 !  !B. ~:. s3,6:% ssS   1~Ci$?ic~~ C3RSie+E LI•!3k t„e3f~ ;~85 SYn_E `dasFi. (;$,1S rf.~ta#S Wi?h r..3N`Ot(ta't~y'riP~StIY irigf(?~i~sitS.
               fE*irtl ~~rceE Pronlen~d~ :~~aDs t'~ ~Itt lEsL' E(3Ci3E~l;7~f 3~S`63ftYr Wati~i~c i~cean a;zrrs acrd is ec~oca
   4          try 3~e hoteYs ravtical c#+eca tt}~+ nal~ts'.'tee vainF p~rbing ~ ~r G,A. rasi~,>                                          5wee~ dre~E~x
                                                                                                                                         I:; ~ R~le11a ~P uexp-s~a E~1v~:: aE3d g+~!t~~}s. yurs?s~sQr~ss is~tui~ a<c~~f ~ts~~er a~sfs C1~Eaxe
          f Y~alk~i'x Par~ctis~                                                                                                          ra;sms have 4vm~hez8 h;aicnn:es. Aa3 ~o~rt>s cuss targt± tt+~sk ar~~. ~?~mis~m TV h~~nats, arEsl
          ( 'fhe tfutef ie ev~ll-~uiikd Its ~ raa•€rep step. Tl~w tseariz, ravi~: ~enit€r, :~:tt ing, ~nci ~a~f~ri~s are                 ~a.~ee c~:~srs(~5 Cortrpi~~r:sn?~ry €nYsrrtrti 3h:css in gvestrooraa is ~vai3~bie
   5      ~ Ali tvitt~in a mein sst tMr haJ~l. end l8~ie AAsase;tm of Fit ~s abrrtFt .~ mi~~ vtdan~f Yoti ran teat a bike
          i it °?%±? hEst~:.. p?~€3! tOt~sar# t€ta b9;~i:~t, 3n~4 *
                                                                  .~J1!0't. Y!Sttr eL'YEiERS




   6      Identification of Specific Barrier in Plain Language: Booking website does not
          identify and describe accessible features in the hotel and guest rooms in enough detail
   7      to reasonably permit Plaintiff to assess independently whether the hotel or guest room
          meets his accessibilit needs. Insufficient dis ersement of accessible rooms.
   8      The manner in which the barriers denied Plaintiff full and equal use or access,
   9      and which deter Plaintiff from visiting the Hotel: Barrier denied Plaintiff full and
          equal access by failing to identify and describe accessible features in the hotel and
  10      guest rooms in enough detail to reasonably permit Plaintiff to assess independently
          whether the hotel or uest room meets his accessibilit needs.
  11      The dates on each particular occasion on which Plaintiff encountered such
          barrier and which deter Plaintiff from visitin Hotel: On or about November 6-8.
  12                  E ~rid~~r~ ~~~f~c~                   ~t~#~         ~s~s€~~, ~r~ta ~+7~r€i~~`s ~~6f ~r-ir~t
               Alsa knao~n ~s                                                                                                              Mandatory fees
  13               Ge ne h+l? i~i~~ Sonia t~unsr_a                                                                                         Ycru ~ [~e aaF:ntl to RaY iR~e bicrrrsn~7 charges ~1 check in oa c:he~ owi.
              + Sr~3t#.8 ivla?+ali~Ci§ `v':+,2~t,3t0:R
                                                                                                                                          • Rg.~YE ~fBi? Lf~~i 33 j7~f z3s'CS9fitEi40{~aiEf~s~'3.. (~~'t1E~{E
  14           'F ~.zC'L' i?'9£}'P

                                                                                                                                          Optional extras
          E   F'OIIC184
          e
              Than pe'v~waaty Elsa cv<aneti~t3iF~,+a~j~r~#ny rc~~r~~s. ~.a33~„€s are ~uEsj~d fo av~# at>€lihs ~;~t# t:an tua              Ruti~way ~e~1, aet ava~taU~e iw !3S~ 75.u~ V~~ rsi~l~i
  15          rt~~~s:esf by wnntarbing the psrsrree#:y tasit~~ I~~ rummer nr, t~ r~#ing ~.~ntirsn~i,~sn
                                                                                                                                          ~rPakfas~ :.:~~4s r.~;f~,e!e:€s 1~5~ t5 anA l95Cr 3Ct           r tsers~sn tap~src»cirnairttyj
              f'~t~fri~n~lY raom~ ^.a~ €se r~4€~o.teq [€v scan?~c~i~ Ei~ Geo rt~ al Sne ~svrnY~€ ~n Cn~ ~rc=~ nq
                                                                                                                                          Cribs,`h~fa€~t Dads ~r~ ~Vnl~G€s Ycir U:eD i5.1~3 yer ~iqM
              ron~irmsfien.
  16      s Pa~tiax artd evens sre alferake~ ors s.12 ~E~85ffi 171110 3838 £3S~ifK~l t{^JE*8F5 3Pt:3 j~4`LSC(~hCf~$ 111Ei~+
                                                                                                                                          ~CLS 37s $j4CD1x' 'C~ fftE d(F ta~3 Chsf~`Q f?~ E~S~ f X1(1 aM R£°. PC[ SG'li (t4iiAR~RUIfI U~~ 'If%~3 ¢t~f
                                                                                                                                          S~~?
            t~ffae My ~.c~ niry an~i 3i~ ~v~s~ssty TY~e ~*:~i~.es li~f~,~ are ~rcvtd~ci try !h~ #tro~aerty.
          ~ Ths name at 4?~~e cte#~& tatQ us~C at Cneca~~in icr ~a~ 4or+nr:~eatat~ msst De Ft?e ~ftn~r,~ nart~e
  17
          Identification of Specific Barrier in Plain Language: Booking website does not
  18
          identify and describe accessible features in the hotel and guest rooms in enough detail
  19      to reasonably permit Plaintiff to assess independently whether the hotel or guest room
          meets his accessibilit needs. Insufficient dis ersement of accessible rooms.
 20       The manner in which the barriers denied Plaintiff full and equal use or access,
          and which deter Plaintiff from visiting the Hotel: Barrier denied Plaintiff full and
 21       equal access by failing to identify and describe accessible features in the hotel and
          guest rooms in enough detail to reasonably permit Plaintiff to assess independently
 22
          whether the hotel or uest room meets his accessibilit needs.
 23       The dates on each particular occasion on which Plaintiff encountered such
          barrier and which deter Plaintiff from visitin Hotel: On or about November 6-8.
 24
 25
 26
 27
 28


                                                                                                                          12
Case 2:18-cv-10237-MWF-JEM Document 1 Filed 12/10/18 Page 13 of 37 Page ID #:13




    1                                 Suits


    2                                                                    ~` ~                                                     Itfte~xtB4 - fr~8 i~'di a ~e~q s~tr4+Ci ittl~tn~4 8it:~5~
                                                                                                                                  ~tl'F£~4'~33.IDE31893'~ ~~ ~.~~ t87£:*ft~Ii'it4 aY9 8 ~FEi~dit94dt1R fh~S~i~'
                                                                               3.                                                 dr?rj ~a~r C{t~tv~~
                                                                         ~~r '  i•                                                ~+      $ C~{irk ~o~!~e ~a atsa~ar and roam se~vic~
    3                                           y                            ,,~'             ~~ orti                         ~   ~I~p • Psemiasn c o ny ai~~Y ~ dcr~tt duet
                                                                                                                                  E~¢Y231.iX1Y7.EEi' ~'x`fL`7#}k4 13~~YCCSt7fi1. 3 ?}F{f({~??f d$1~15 3
                                                              -..:.,..              .`.                                           :•hi3Yd~,°#'t"F!3gf C,01T3{S~tl}3?1£3P7

   4                                   s
                                                                                                                     ~,
                                                                                                                                  PC$£~it:~Y~ ^ S3)~8             (€. ~¢E~`104Y-C~E12}7c~~ ~~ttT.. ~R~E
                                                                                                                                  ~s~arf`~rorur.~ ~o~rd rul rrsfl~~t►a ~ a~tf sra{~s~trsdant
                                                     s                                                      ' i zr        ~       ~~t~o a1'~~~s1C3kE 034 f~             ~~~
                                                                                                           ~~~&~                  ~fbPf3~RP'[ - 3~X v~t?i~E'~E'~fL9ilS1Y~ c~i`sfl 9a~?~' YSGSttF°S8Y'@       f~i~.
    5                                                                                                                             ~I~tt-~r~t~kar
                                                                                                                                  CDRRP.l:21P~Qs'~+G~~(4ti1€!f~ TtM~tY?~ ;.BR ~}~ ='t?Q€AB.~i?'~G~. S4ti~}£~Ct 1(7
                                           ~~L'Ej~S ~ [BBf3~If~ ~t~4Caf1{~7€1C,~ Uj7 f~Y ~              li~S~TBtt~
                                                                                                                                  avacl~b>!€h~
                                        gBt~ C~t~tC@B
   6
                                        Extra b~d:s ava~ble                                                                       ~etBtilS
    7 i                                        Gr~~ + #~cs~gray !~~ + ~~si~ b~c:                                                                          ~,
                                                                                                                                       .,ir ~:;st~t~kt~i~+tarag     ~ Frff~ rtiC~d                     Fay ettctvies
                                                                                                                                  '~   1':~i:~JI.~S~I~                  ~'IC2~IRG~                 Y
                                                             V~fY'J~~°t5'..~~~'•~                                                                                                                      L"f.iQ}~E
                                        FYtX~S~'~ Y~~f{~S~

                                                                                                                                  + 'Fs~~ata~ ~ b~                  ~ Hi3£( i~P~'1?I               • F'fLat~i11~FTE

    8                                                                                                                               SGE~?i~4s
                                                                                                                                  + ii41'~}~f::t8$
                                                                                                                                                                    • Hf~T1'
                                                                                                                                                                    • ~#y'S~L)-~i?~IgjBtE#«
                                                                                                                                                                                                       I3~       fB~
                                                                                                                                                                                                   + I'sii9R9(tiFtt ~T~v


                                                                                                                                  r 'Pr-CstldS~GR6€1Q?8dj               a~Y~3Pf3t3                 • f~C14F~I~
   9                                                                                                                                wit?llt~ iCSOS7'tS              ~    4.5~•fDt~C.*9 LI%tYt3:~       t?~IhfGSOC".'
                                                                                                                                       3Y~iEi3~~~                       GRP~1if'~+~'i3FX           t   }f 4S6i?i'a'~3~'.s.ii
                                                                                                                                       ~`ri~~~i~~~n~                    c~ndzi~3                       i~ec€~
  1~                                                                                                                                   ~i~~s                            to-rts~m rya~~                 ~:n~;r~:Ya.asge
                                                                                                                                       ':.Silt3"f. ,r~F~L~I
                                                                                                                                                   `.                   (3~{f~E?~5                 • F~~£SST4 JtkfYiC~?
                                                                                                                                  * ~iiPE~                              G~Nffi~led~t       }       • '$#'tlpt9ii~<`1~LE~3
  11                                                                                                                                       fiS~~*d£F?~,~t#l~        •    €fQtt1~4N't~te~               PQtt3~`,tl7c~1103!


                                                                                                                                  ~    tJ'{~'~~~                    Y   L~SF.1 R it                    ~.    ~J~

                                                                                                                                       `~.rli~i~ai~                 1   ~.~~j}}j~Q~ (~~
  1 L./
                                                                                                                                  a ~P~€ xPY~~j                         ~     $ff3~Ska ..



  13                                                                                       No Photos on Hotels.com
                                                                                          ~~ ~                        ~~~
  14             htt~s:/Iw~vw.marriott.coTnlhotelsitra~Tel/laxclm-le-meridian-delfina-santa-
                            monic;~/?scid=bbl~~l S9a-fec3-~d19-x255-54ba59bfebe2
  15
              Accessibility                                                              ~.~~~~                                                                                                                                        ,
  16
              For more information call the generat manager of the hotel.
  1/
          i
              Acce~sEi~le t~ue~t tr~o~ns l~av~ ~ 32 inch                                  f++I~Qtinq spats                                                                       Rouf~ t4 access€bSe guest rooi~ts is
          ~ '4S'iCEB OJJ~fIlt1C„~                                                                                                                                                t3CC~'Sa3El~$
  10
                                                                                          Pt3triVd<3}J ~~ CE3C„~ISIr't~~ICstl L!E?ak
              ~USlitk?aS CL~T1~fc?~ ~f1g4s111G~                                                                                                                                  S#.'1~-C'~{3G~t~tIf1C,~ 1~(tS t~! S~t7E3E
                                                                                                                                                                                                                         ,i~ QPlI~'y
  19                                                                                      Poai er~tr~nces
          f Fit~aess c~a~t~r eta#ra~c~                                                                                                                                           S~ruica anii~~ats allawe~t far pe~~sons wifh
                                                                                          Regi~~t~~~t~~~ ci~sk                                                                   disabil~ti~s
  2~          Mein Rntra=~c,e
                                                                                          Re~t~ur~nt~, ~ncl d~aurig~s

 21
          Identification of Specific Barrier in Plain Language: Booking website does not
 22       identify and describe accessible features in the hotel and guest rooms in enough detail
          to reasonably permit Plaintiff to assess independently whether the hotel or guest room
 23       meets his accessibilit needs. Insufficient dis ersement of accessible rooms.
          The manner in which the barriers denied Plaintiff full and equal use or access,
 24       and which deter Plaintiff from visiting the Hotel: Barrier denied Plaintiff full and
          equal access by failing to identify and describe accessible features in the hotel and
 25
          guest rooms in enough detail to reasonably permit Plaintiff to assess independently
 26       whether the hotel or uest room meets his accessibilit needs.
          The dates on each particular occasion on which Plaintiff encountered such
 27       barrier and which deter Plaintiff from visitin Hotel: On or about November 6-8.

 28


                                                                                                                      13
Case 2:18-cv-10237-MWF-JEM Document 1 Filed 12/10/18 Page 14 of 37 Page ID #:14




   1
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
 27
  28


                                        14
Case 2:18-cv-10237-MWF-JEM Document 1 Filed 12/10/18 Page 15 of 37 Page ID #:15




   1      Identification of Specific Barrier in Plain Language: Booking website does not
          identify and describe accessible features in the hotel and guest rooms in enough detail
   I•l    to reasonably permit Plaintiff to assess independently whether the hotel or guest room
          meets his accessibilit needs. Insufficient dis ersement of accessible rooms.
   3
          The manner in which the barriers denied Plaintiff full and equal use or access,
   4      and which deter Plaintiff from visiting the Hotel: Barrier denied Plaintiff full and
          equal access by failing to identify and describe accessible features in the hotel and
   5      guest rooms in enough detail to reasonably permit Plaintiff to assess independently
          whether the hotel or uest room meets his accessibilit needs.
   6      The dates on each particular occasion on which Plaintiff encountered such
          barrier and which deter Plaintiff from vision Hotel: On or about November 6-8.
   7
                                                                                                  '
                                                                                                  t f ~




   8                                                                  ~~
                                 ~~ g                                   =.          ~~~
   9                         ~; s
                                                                                      ~ r                 r~
                                                                s   .< ...            ~
  1O                                                                                 .~?`,
                                               3



  11                                          ~ ~\~      Fad.


                                                                      .~
                                                                ~~. `          ,~            y.
  12
                                                                                      ~,,                  M;;w>




  13
  14
  15                                                                s ...~
                               ~~~~~;;r~ r~~~~,. ~ ~;~.Y~                    ,~~~,     ss.~:~.rfy~~
  16                                      ~,
                                          ~        ~~;~~;~
                                          ~~

  17
  18      Identification of Specific Barrier in Plain Language: Booking website does not
          identify and describe accessible features in the hotel and guest rooms in enough detail
  19      to reasonably permit Plaintiff to assess independently whether the hotel or guest room
  20      meets his accessibilit needs. Insufficient dis ersement of accessible rooms.
          The manner in which the barriers denied Plaintiff full and equal use or access,
  21      and which deter Plaintiff from visiting the Hotel: Barrier denied Plaintiff full and
          equal access by failing to identify and describe accessible features in the hotel and
  22      guest rooms in enough detail to reasonably permit Plaintiff to assess independently
          whether the hotel or uest room meets his accessibilit needs.
  23
          The dates on each particular occasion on which Plaintiff encountered such
  24      barrier and which deter Plaintiff from vision Hotel: On or about November 6-8.

  25
  26
  27
  28


                                                                 15
Case 2:18-cv-10237-MWF-JEM Document 1 Filed 12/10/18 Page 16 of 37 Page ID #:16




   1 1
                                                                                             ~r     g~ ~~ ~~
   2                                                 ~J.
                                                      \`
                                                               ~,
                                                                        ~   I II 'r~ki;4'~~1~~~
                                                                                          u     ;
                                                                                          A
                                                   \~~             i~
                                                   ~ ~     ~t~
   3                                           ~    ~~~ ~
                                                     ~ r~ a ac
                                                   ~"~
                                                              ~,


                                                   ,,
   4                                                \.~~~~~
                                                        . ~ ,~~
                                                    ~~~,
                                                             ~~
   5                                                          ~,
                                                          z a~
   6

   7

   8
                               ~~            ~~c~~
   9
                               f ~ ~~ ~>•a



  10
  11

  12      Identification of Specific Barrier in Plain Language: Booking website does not
          identify and describe accessible features in the hotel and guest rooms in enough detail
  13
          to reasonably permit Plaintiff to assess independently whether the hotel or guest room
  14      meets his accessibilit needs. Insufficient dis ersement of accessible rooms.
          The manner in which the barriers denied Plaintiff full and equal use or access,
  15      and which deter Plaintiff from visiting the Hotel: Barrier denied Plaintiff full and
          equal access by failing to identify and describe accessible features in the hotel and
  16
          guest rooms in enough detail to reasonably permit Plaintiff to assess independently
  17      whether the hotel or uest room meets his accessibilit needs.
          The dates on each particular occasion on which Plaintiff encountered such
  18      barrier and which deter Plaintiff from visitin Hotel: On or about November 6-8.

  19
  20
  21

 22
 23

 24
 25

 26
 27
 28


                                                           16
Case 2:18-cv-10237-MWF-JEM Document 1 Filed 12/10/18 Page 17 of 37 Page ID #:17




   1

   2
   3
   4
   5

   6
   7

   8
   9

  10
  11
  12
  13

  14
  15
  16

  17

  18
  19

 20
 21
 22

 23
 24
 25

 26

 27

 28


                                        17
Case 2:18-cv-10237-MWF-JEM Document 1 Filed 12/10/18 Page 18 of 37 Page ID #:18




      1     Identification of Specific Barrier in Plain Language: Booking website does not
            identify and describe accessible features in the hotel and guest rooms in enough detail
      2     to reasonably permit Plaintiff to assess independently whether the hotel or guest room
            meets his accessibilit needs. Insufficient dis ersement of accessible rooms.
      3
            The manner in which the barriers denied Plaintiff full and equal use or access,
      4     and which deter Plaintiff from visiting the Hotel: Barrier denied Plaintiff full and
            equal access by failing to identify and describe accessible features in the hotel and
      5     guest rooms in enough detail to reasonably permit Plaintiff to assess independently
            whether the hotel or uest room meets his accessibilit needs.
      6     The dates on each particular occasion on which Plaintiff encountered such
            barrier and which deter Plaintiff from visitin Hotel: On or about November 6-8.
      ~ ~                                  ~. r            ~~4
      g                                         r e ~~'             ~„ ~,~ ,
                                                                         ~~
                                                      ~ ~ ~~e'.
      9                        's a .. . ~s
                                                           ~;
                                                          ~~~ ~~~'
                                                                                    h.
                                                                                    r               ~   S~ .§~1~` .:~


                                                          ~~~,
  10                          ~'~~                                   ~
                                                                                               F




  1

                                                                                         ~'Q~l~~"

                                                                              l::


  12                                                                                          ~'




                                                                                               -;
  13
  14
                                        ~~C           t~t't'1 ~~[~'
  15
  16
                                                 ~~
  17
                                              ~`~~~~' _
  18
            Identification of Specific Barrier in Plain Language: Booking website does not
  19        identify and describe accessible features in the hotel and guest rooms in enough detail
            to reasonably permit Plaintiff to assess independently whether the hotel or guest room
  20
            meets his accessibilit needs. Insufficient dis ersement of accessible rooms.
  21        The manner in which the barriers denied Plaintiff full and equal use or access,
            and which deter Plaintiff from visiting the Hotel: Barrier denied Plaintiff full and
  22        equal access by failing to identify and describe accessible features in the hotel and
            guest rooms in enough detail to reasonably permit Plaintiff to assess independently
  23        whether the hotel or uest room meets his accessibilit needs.
            The dates on each particular occasion on which Plaintiff encountered such
  24
            barrier and which deter Plaintiff from visitin Hotel: On or about November 6-8.
  25
 26
 27
 28
Case 2:18-cv-10237-MWF-JEM Document 1 Filed 12/10/18 Page 19 of 37 Page ID #:19




   1
   2
   3
   4
   5
   6
   7 '1
   8                             ` t'I ► '
   9
  10
  11
  12
          Identification of Specific Barrier in Plain Language: Booking website does not
  13      identify and describe accessible features in the hotel and guest rooms in enough detail
          to reasonably permit Plaintiff to assess independently whether the hotel or guest room
  14      meets his accessibilit needs. Insufficient dis ersement of accessible rooms.
          The manner in which the barriers denied Plaintiff full and equal use or access,
  15      and which deter Plaintiff from visiting the Hotel: Barrier denied Plaintiff full and
          equal access by failing to identify and describe accessible features in the hotel and
  16
          guest rooms in enough detail to reasonably permit Plaintiff to assess independently
  17      whether the hotel or nest room meets his accessibilit needs.
          The dates on each particular occasion on which Plaintiff encountered such
  18      barrier and which deter Plaintiff from visiting Hotel: On or about November 6-8.

  19                                            ~..   \~
  20
  21
  22
  23
  24
  25
                                    ~ ~~ ~c~~
  26
          Identification of Specific Barrier in Plain Language: No apparent marked
 27
           assen er dro off zone.
 28       The manner in which the barriers denied Plaintiff full and equal use or access,
          and which deter Plaintiff from visitin the Hotel: Barrier denied Plaintiff full and
Case 2:18-cv-10237-MWF-JEM Document 1 Filed 12/10/18 Page 20 of 37 Page ID #:20




          equal access by failing to identify and describe accessible features in the hotel and
          guest rooms in enough detail to reasonably permit Plaintiff to assess independently
   2      whether the hotel or uest room meets his accessibilit needs.
          The dates on each particular occasion on which Plaintiff encountered such
   3
          barrier and which deter Plaintiff from visiting Hotel: On or about November 6-8.
  4
   5
  6
   7
   8
   9
  10
  11                               E   ~~ ~

  12      Identification of Specific Barrier in Plain Language: Inaccessible route with no
          a arent si na e to accessible route.
  13      The manner in which the barriers denied Plaintiff full and equal use or access,
  14      and which deter Plaintiff from visiting the Hotel: Barrier denied Plaintiff full and
          equal access by failing to identify and describe accessible features in the hotel and
  15      guest rooms in enough detail to reasonably permit Plaintiff to assess independently
          whether the hotel or uest room meets his accessibilit needs.
  16      The dates on each particular occasion on which Plaintiff encountered such
          barrier and which deter Plaintiff from visiting Hotel: On or about November 6-8.
  17
  18
  19
  20
  21      Identification of Specific Barrier in Plain .Language: Improperly configured
          handrails.
  22      The manner in which the barriers denied Plaintiff full and equal use or access,
          and which deter Plaintiff from visiting the Hotel: Barrier• denied Plaintiff full and
  23      equal access by failing to identify and describe accessible features in the hotel and
  24      guest rooms in enough detail to reasonably permit Plaintiff to assess independently
          whether the hotel or uest room meets his accessibilit needs.
  25      The dates on each particular occasion on which Plaintiff encountered such
          barrier and which deter Plaintiff from visiting Hotel: On or about November 6-8.
  26
  27
  28


                                                20
Case 2:18-cv-10237-MWF-JEM Document 1 Filed 12/10/18 Page 21 of 37 Page ID #:21




   1
                          ..
   2


   3
   4
   5
  6


   7
                                                     ~~~    ~~~

   g


   9

  10
  11
  12
  13                                                   ~.
  14
                                                       ~:
  15
  16
           ~ r~ ~   :.
  17
              #~~ ~ ~t~
  Ig
                               ~   ~~:~~~   ~
  19

 2~
 21
 22
 23
 24
 25
 26
 27
 28


                                            ~1
Case 2:18-cv-10237-MWF-JEM Document 1 Filed 12/10/18 Page 22 of 37 Page ID #:22




      1
      2
      3                                                                                                                    ~ r ~ ,~c~~~t~   ~
                ~    '
                t~~~~                                                                                               €~~►      ~~     ~e
      4     ~~;~~~~y
            ~~:~~~t
      5     ~ ~~
            .         ia~.—~5.7~      $~~ro~3     ~~~~,..F    a..+:,~'w +: S i`L ~    IS.~L+~. w~    ~`L•s:'+~. d



      6                                                                                                              ~~~ ~~~ ~~

      7
            *w~~     Ls~d-E.7    tWS~i    ~&'4f'#F L,a       !*.,~Y'Y} ~t„'l. ~      a~36s L+ 137(


      8     ~      r3 S ~i~6a~~~a7~ i    -.,.




                                                                                                                     ~~~~~~ ~ ~a~ ~~~
      9
                ~~
  10
  1 1
                _~~:~           ~&?~ ""~s~~TiR~ "~ '~..~,';_ _ten;                   __         __ ~»

  12
                                                  ~~ ~t          ~~ ~-
  13                                            ~~~~ ~~~~1 ~~yy ~~~~ ~~~~.~
                                                 ~ ~ ~ ~~ ~ ~~~~~ ~ ~a~~~~:
  14
                                                         L.~ _                          ~~~
  15
  16        ~.~ xf~, ~~ ~~~                             ~~~                               ~~~
  1




            .
  1 V       ~P~       ~ ~3'~ ~k~                     '07~F,.~'~:A                        ~~-~~




  1   J



      O




 2




 22
 23
 24
 25
 26
  ~~

 28


                                                                                                            22
Case 2:18-cv-10237-MWF-JEM Document 1 Filed 12/10/18 Page 23 of 37 Page ID #:23




      1
               ~,-.~~~ ~~y ~ ~,6:~-~~~ ~~+:~~ ~ ~~ t ra t                           ~~s~~t
      2                                                                     ;.~
             I+~t~~ ins i (~~~i c.~r~n~ . ~~~~c~ ~~ a.                      1~~ &      ~ .

      3     ,~t t~~ ~~ri ct+: ~~n                   c ry..

      4 1
            ~~T't~..
      5

      6      ~.~,~~+~~t~~i~a ~~i


      7
             T~=~ ~a3~ ass ~. ~~~~ -~ t ~ s tit ~~r. ~ ~_; ~ a                                #

            G d s
      8
      9      ~~*tie ~r~~~ n~ ~s~ y                 ~ ~~y. ~3s~s ~r ~ ~u~, ~~                 ~~F

  lU
  11
            ~~~~t~~~ ~rig '
  12
            'S ~'~ii ~ ~~            sw k.~1~3 1 ~"`~~F 4 r~f.i ~~d Rai      '~E7~~ s!~ G3 4.SJE~ ~~   ~1   ~ `m ',✓t tte'~'~~ '~:~.`ti 9t.7   ~.is.~+'#3   a:~   6J~~3~tkf~   ..
  13
  14
  15        ~'~'~~~1~~?~~ ~3"~ ~~4G~'►~~~~a 't~t~ ~~t ~~1~'~~ ~~' ~S~'i~3~~` ~~~"~~~'!£'~~
                                                                 j                                                                t~~ (~{3~~~1~'~ ~$~ Si1C~1                        ~1~~ ~~
            ~sR R~~r tQn~ ~~~. t~~~ ~~~V ~ R,                             ~ °~       .~fi~ ~ ~ L`~ { ~arr~r ~=can.
  16
                       . . ;..   #3..,~~   ~.iF$   +1 RdjSf~~   ~~~'l I7~G12.1...


  l




  1 V




  1




  /O




 21

 22
 23
 24
 25
 26
 ~7
 ~g



                                                                                              ?3
Case 2:18-cv-10237-MWF-JEM Document 1 Filed 12/10/18 Page 24 of 37 Page ID #:24




            f`~~~'~'~~I ~ 1 ~~5~3,~~~. Y~ ~~t                                            t'~~~` ~~` ~ ~1~~~ ~' ~£~ ~~qI3~ ~                                                    ~+~C#i D~                 iC3~t ~ ~~~jii~' #~                            ~~ 1°4~
            ~:~~~t~~ tf~~ ft~ s~+~~t~r ~                                     ~~~~                    t~i£'~t ~ .~r~~l~ ~~?                                              ~      f C~~ ~~~€s~r                           ta~3 :k0 r ~              ~ t r~                ~
                 I'4~.+                     5... 3. ~~ ~~3i~i~i! £dk                          t~3~?:. 4.     ~      ...w„j .. .. ~:..~ i7 ~L+Ld..
                          '+7-G ~~~~                                                                                                                 t         T+i'~L~~~'           fi ~       4,   Fw ~}
                                                                                                                                                                                                        4d:Yt~*.~t 'iJ~~0.         ~          ~a+4        7'.~'Rd~~Ae
                  L~~~~~sT'~ip §..                    i~ ~~'1 ~w ~~~ ~~ 1~~~~~3~dL                                      Y,t~d EL~& 6`
                                                                                                                                   ,~1 ~:t:C r` Y~Y Taa~~ ~~Y'p XL.i~ 3i[:-~~f A~~6.S~kA ~F~Pkr'G AD~+t7t ~+"YA                                                        R}`~,F~,.
                 ~~.M3~ ~~L~ SSf~                      ~~rt`~7~1 'Y &~5~~*.3                 5713    Ta.     3e.Y~ "Fw~t~. t'~#~~ ~{                      ~SSIL-~~~            7~3L$ ~,'a~~iP       4~~,.



    T




                 ~;~~~:e ~ t t~ ~ ~~ ~sa~ i~t r~~ ~ ~                                                                    ~l             ~~ ~ ~~ ~ ~~i~ ~~t                                              per                  ~c€

            t~~ ~~c~t~ ~3                               ~i~ , ~#~i Dili tin                                        t ~ ~~~ t~c~ t~ ~ ~                                                  ~ ~~ ~                                               ~€~r ~ ~~
                 t~~ ~€t t#~ ~~~~ ~~ # ~ ~~~t~ ~9 ra~c~~t~~~~, ct ~~°~ ~ ~ fir f~                                                                                                       ~r~ i                      t t ~~~I.

             6 .Fi~8~ §                  ~G4~    fa7~~ 37          >E~~F~t              {+~~t„ }    ~ ~E3s f:~i~sil61'.439i                    1i        ~4.+~t~~tl~$    L6R 8€~-            ~L"A t,.3 ~~~'.. 3'":       4         S.-'~.`   ~    ~               it

            4 4kkR~~~4 4:tkE ~~~I            ~~'~       ~   £r     34~~ ~~s..



            ~~&~V             ~it    ~41$3Rr

            ~ib '~Ai"6~~             ~~OJt 4 ~e.Y ~~.a ~9J~~9                     Y:T                      &'~,"        4..~   ~'~ ~~83`~~                      i K'W. ?~" ~5:::        .~w S.~?.+81E&       T.,r1~: ~Y ~+      ~~~          ~~ 7#~7'E 3~          ~ii~~
            ~ ~ 1 4SE d b I      ~3~4 i.

  [.~~J

                           ~C~~ ~


            ~F bTJ        LxJ~3~E,,,yC~      ~k.~i'G~A~111 Tv           TvS 0aEy6,,~~~-e3' R"~t                      1,~~~.s~.. 6
                                                                                                                    %►
                                                                                                                 '4r„           ti.
                                                                                                                                  ~        ~..n Llf 4t             ~ ii #.i ~4Ts ~9.+         ~,.'~;.dY1Yr       1-~D~Sl:              +La'T&i 1!°a ti,~ ~,?`f.

  12             ~'G`~„$.i~ L✓      ~1 irY ~4.519~~k4 /~34r         ~: 7'Y ~1t4s:s.-F Gi4 ~,`c $E'ar~ ~~#r il{#8~ i6f~'' i>~h                       '~v3 T;r X..+M 46#~            43      ...3 131'Fd~ S.kI§~a CR              ~~ m~~R.T~.E41




  13                ~~~~~~~~~~an v~~~
            ~~~.i~~ 53~.+4~                S~l ~a~                ~it.,TS B:t~ 8~v7~                 $.Si✓"I! '?a ~'F1~3#~G7~i~w`~7s
                                                                                                                                   t3 ;.'~~5:: ~~60JYfS3~                                    ~~                  ~~9iFTr~~ lY.+i              ~,E'~

            +v V•FL~ ~G~~LS ?F4~             6E6t~ ~~#S"~7. Ys'~ ~~*~.~~I'.~~a8't '.F1liir ~'G~$ $'iv ~'eod                         ~ T~,.~'9 *+.~L~ ~
  14        *v+1          Q~*7 iJ~ +3~d7~             ~835,.~ f.~ali&[ ~~ti.               ~, ~i4 E.~ ~~sS Y~ e~al '
                                                                                                                   Lid~Sy7~~t+~;H Y4rk~+w'"'~~
                                                                                                                                                                        °
                                                                                                                                                                        s ~~~H~4i I~PT          E IS.Q~La~S~iiw7f I~koi G~T

                                                                                                                                                                                     I~~~r~2~ i`l'F ~3~ ~ii'~~~i',w~3°,:-3t
                                                                                                                                                                                                                                             Sii~

                                                                                                                                                                                                                                                      ~ Ci~
                                                                                                                                                                                                                                                           60~~~~



            R`CS~6Y~~~V'~~ iJi.
                              -~~Ti "~'~ ~3i~m7 'i~s'Lt~3~Ri i#E~~Ri 4S~lik.,~ AJ M.Ai ~~d fT+e ~i~..$ &~L'k.:xL}.wY R,7'4.i                                                             ~..'E':~ .,:    ~ i      ks     ~   .3 u311~.,fa~ '~~~14.4..

  15         B      ?SK~~~~          .: i'FiL-ti 4.t 5~s~ w»?kt~fd~$3d'41i4.+3'1 &.~.f                        ~~'A ~FN~ i~'L33#D 1.' ~                         ~ vJ;r L'$f d       ~ib~       3 ~w~'i~~d               ~~~33'    ~~5.
                                                                                                                                                                                                                                    `Y.~61            A:P~




  16                ~~ t~
            ~ ~ t~~ ~ r ~ art ~
            :                                                           ~ ~, `~ its      ~ ~~ ~ ~ ~~~ ~a ~ ~           ~°    t~ ~ ~~ ~€~# p~~
  17        ~~~ r r~~ ~~~~ ~~r~rrE~t                                    ~ ~f' ~~ ~lc~ ~ #~~~t~   ~ t~ ~ °~~ ~ £~i~r ,I    .. ~ ~ r~ ~~~~`~~-s ~                                                              g                                                             err
            ~J~~r           7 [iCB~ i3~~        y f         q.7ii 6XGLa~~kS~             '«~ &"G     Y6            CI~Tt~~p         *w~~ gl~              ~d      Sv ~~3et~~             l       'G~3d                 ~~~~67E~~i3~~          6a T». t      $~     fi,Ta7'
                 L3+ S .C#     A. ~9 #       5f~'~.a~ A~         V`~J € i   i~~         * 9 F~A ' ~.+'6i J 63x.31 t r~i ,
  1 V




  19       {6 t~iR          ~ i
                              ,¢
                               lG #3        g~CLR~~
                                                 r          ~u7 ~~~w~~ i                  ({y f ~°~'a'+'S3^" tx ?~ ~}d ~~i'i'L~J~~~f~
                                                                                        ~~~
                                                                                                            t,.
                                                                                                                                        ,jp~ .V y'F- ~.ffi~ ~Y L.$Y~ ~n 0",~E ~`r~' ~~~ '4 t33~3 ~~ I[ ~4.cSe a~w'~.~;8~

            I~            ~~ $~ ~r~.~rT'~'~.~ ~~ ~~«                        ~~~~., t€          ~,       4'Z     E+€~L t~i~9ir         » $ ~~~` ~~ ~~~~ ~~. ~ '
                                                                                                                                     '~                                       ~
                                                                                                                                                                              w~ ~   ~~~.~~ ~wa"~~~,~~.~ ,,,g
                 V4R ~O~:~x~i ~           Bk3~°' ~~ ~~.+`' d          i~s~~..3 E.'~~j~P             ~              ~~&7~       3v~
                                                                                                                                `  i~~ `~~{7                   4$.      gl~ ~'~!4$a"3~3             ~ I~4~r~4~.~~~:i$ ~~$C"3~ I~J~#~~i
 2O
            ~~L-X6.7°a °~~~A~r      3~ '+:w~£b8~ ~Ai~ 0+}Cd8 56.            67{ F           LCa~    +T
                                                                                                     r           B Fi      ~6i..f   ¢   ~~..




 21

 22
 23

 24

 25

 26

 27
 28


                                                                                                                               24
Case 2:18-cv-10237-MWF-JEM Document 1 Filed 12/10/18 Page 25 of 37 Page ID #:25




   1
   2
   3
   ~~

   5
   6
   7
   8
   9
          Identification of Specific Barrier in Plain Language: No mared passenger drop off
  10      area.
          The manner in which the barriers denied Plaintiff full and equal use or access,
  11
          and which deter Plaintiff from visiting the Hotel: Barrier denied Plaintiff full and
  12      equal access by failing to identify and describe accessible features in the hotel and
          guest rooms in enough detail to reasonably permit Plaintiff to assess independently
  13      whether the hotel or uest room meets his accessibilit needs.
          The dates on each particular occasion on which Plaintiff encountered such
  14      barrier and which deter Plaintiff from visiting Hotel: On or about November 6-8.
  15                                                               ,.   `
                                                                        \
                                                                        Z~,,,
                                                                                f p.
                                                                                     ~

                                                     d aS,?\y~.~
                                                             a ,,

                                          ~                             \\
  16
  17
  18
  19
 20
 21
 22
 23
          Identification of S ecific Barrier in Plain Lan~uaQe: Excesive slo e.
 24       The manner in which the barriers denied Plaintiff full and equal use or access,
          and which deter Plaintiff from visiting the Hotel: Barrier denied Plaintiff full and
 25       equal access by failing to identify and describe accessible features in the hotel and
          guest rooms in enough detail to reasonably permit Plaintiff to assess independently
 26
          whether the hotel or uest room meets his accessibilit needs.
 27       The dates on each particular occasion on which Plaintiff encountered such
          barrier and which deter Plaintiff from visiting Hotel: On or about November 6-8.
 28


                                                25
Case 2:18-cv-10237-MWF-JEM Document 1 Filed 12/10/18 Page 26 of 37 Page ID #:26




   1

   2

   3

   4

   5

   6

   7

   8
   9
  10
  11
  12
  13
  14
  15
  16
  17

  18      Identification of S ecific Barrier in Plain Lanauaae: Inaccessibe vheck in counter.
          The manner in which the barriers denied Plaintiff full and equal use or access,
  19
          and which deter Plaintiff from visiting the Hotel: Barrier denied Plaintiff full and
 20       equal access by failing to identify and describe accessible features in the hotel and
          guest rooms in enough detail to reasonably permit Plaintiff to assess independently
 21       whether the hotel or uest room meets 11is accessibilit needs.
          The dates on each particular occasion on which Plaintiff encountered such
 22       barrier and which deter Plaintiff from visitin~_Hotel: On or about November 6-8.
 23

 24

 25

 26
 27
 28


                                               26
Case 2:18-cv-10237-MWF-JEM Document 1 Filed 12/10/18 Page 27 of 37 Page ID #:27




   1                                                                                    ~,.
                                                                        ~i                    r
  2                                                ~ :> ~~
                                                             ~~
                                                              ~         ~ ~ ~.
                                                                                 ~~                   T
                                                                                                      e
                                                                  ~r~      .~
                                                                  ~" ~ ~:.            ,~
  3 1                                                             '


                                                              \,~            u            s
  4 1
  5
  6
  7
                                            ~~
                                              ~~~..
  8                                                                               _                  _ _
  9
          Identification of S ecific Barrier in Plain Lan~uaQe: Inaccessible seatin area.
  10      The manner in which the barriers denied Plaintiff full and equal use or access,
          and which deter Plaintiff from visiting the Hotel: Barrier denied Plaintiff full and
  11
          equal access by failing to identify and describe accessible features in the hotel and
  12      guest rooms in enough detail to reasonably permit Plaintiff to assess independently
          whether the hotel or uest room meets his accessibilit needs.
  13      The dates on each particular occasion on ~vliich Plaintiff encountered such
          barrier and which deter Plaintiff from visiting Hotel: On or about November 6-8.
  14                                                                                          ,
                                                                                              .
                                              ~Y:            ~                        ~       ~~
  15
                                                              ,. ,~ ,~                        `~~'
  16
                                            ~:
  17                                                                             ~.




  18                                                   i                         ~,.:
  19                                                  ~                 ., J
 2~                                     \:,                  w.
                                                               LS'




                                       ,
                                       . ~:,. ~,
                                              .
 21
 22
 23       Identification of S ecific Barrier in Plain Lan~uaQe: Inaccessibe bar.
          The manner in which the barriers denied Plaintiff full and equal use or access,
 24       and which deter Plaintiff from visiting the Hotel: Barrier denied Plaintiff full and
          equal access by failing to identify and describe accessible features in the hotel and
 25       guest rooms in enough detail to reasonably permit Plaintiff to assess independently
          whether the hotel or uest room meets leis accessibilit needs.
 26
          The dates on each particular occasion on which Plaintiff encountered such
 27       barrier and which deter Plaintiff from visiting Hotel: On or about November 6-8.

 28


                                                             27
Case 2:18-cv-10237-MWF-JEM Document 1 Filed 12/10/18 Page 28 of 37 Page ID #:28




   1                                    \~<;




  2
                                               ,~
   J
                                                           , .,



  5

  6

  7

  8

  9

  10

  11

  12
                                                ,~~.\"              j ~
  13                                                                      _ ...




  14
                                                ~~a,,,;9          ,~:~,
  1~
                                                         ~""
  16

  17

  18      Identification of S ecific Barrier in Plain Lan ua e: No fixed ool lift.
          The manner in which the barriers denied Plaintiff full and equal use or access,
  19
          and which deter Plaintiff from visiting the Hotel: Barrier denied Plaintiff full and
 20       equal access by failing to identify and describe accessible features in the hotel and
          guest rooms in enough detail to reasonably permit Plaintiff to assess independently
 21       whether the hotel or uest room meets his accessibilit needs.
          The dates on each particular occasion on which Plaintiff encountered such
 22       barrier and which deter Plaintiff from visiting Hotel: On or about November 6-8.
 23

 24

 25

 26

 ~~

 28



                                                     28
Case 2:18-cv-10237-MWF-JEM Document 1 Filed 12/10/18 Page 29 of 37 Page ID #:29




   1
                                                                                  ~~,
                                          :~
   2                                                 ~,
                                                    ~
                                                    \~~                           ~~'
                                                        H
                                                        \

   3                                                \~a   ~ ~
                                                              ~
                                                                       .,. .. r
   4
   5
   6 '
   7
                                        v:                        ,,.
   8                                                              ~~\~ \~ ~
                                                                   \
                                                                   \\




   9                                                                                    ~—
          Identification of Specific Barrier in Plain Language: Inaccessibe area wih no
  10      si na e to accessible route.
          The manner in which the barriers denied Plaintiff full and equal use or access,
  11      and which deter Plaintiff from visitinb the IIotel: Barrier denied Plaintiff full and
  12      equal access by failing to identify and describe accessible features in the hotel and
          guest rooms in enough detail to reasonably permit Plaintiff to assess independently
  13      whether the hotel or uest room meets his accessibilit needs.
          The dates on each particular occasion on which Plaintiff encountered such
  14      barrier and which deter Plaintiff from visiting Hotel: On or about November 6-8.
  15                                                               ~
  16
                                                           ,
                                                           ~ ~ ~                    ~° a
                                                                                    ~.
                                                                                    ~~_
  17                                                        ~,.
                                                               ~, ~,,.
  18
  19
 20
 21
                                       ~. ,~.
                                        \~~~ ,_~;
 22
 23
          Identification of Specific Barrier in Plain Language: Inaccessible business work
 24       area.
          The manner in which the barriers cleniecl Plaintiff full and equal use or access,
 25       and which deter Plaintiff from visiting the Hotel: Barrier denied Plaintiff full and
          equal access by failing to identify and describe accessible features in the hotel and
 26
          guest rooms in enough detail to reasonably permit Plaintiff to assess independently
 27       whether the hotel or uest room meets his accessibilit needs.
          The dates on each particular occasion nn which Plaintiff encountered such
          barrier and which deter Plaintiff from visiting I-totel: On or about November 6-8.



                                                       2
Case 2:18-cv-10237-MWF-JEM Document 1 Filed 12/10/18 Page 30 of 37 Page ID #:30




  1

  2

  3

  4

  5

  6

  7

  8
  9                                        ~~`~~N~.1Nwt~ °~~.~
                                                                 .~~
         Identification of Specific Barrier in Plain Language: Door to vending less than Ss
 10
         to close from 90°.
 11      The manner in which the barriers denied Plaintiff full and equal use or access,
         and which deter Plaintiff from vision;the Hotel: Barrier denied Plaintiff full and
 12      equal access by failing to identify and describe accessible features in the hotel and
         guest rooms in enough detail to reasonably permit Plaintiff to assess independently
 13      whether the hotel or uest room meets his accessibilit Needs.
 14      The dates on each particular occasion on which Plaintiff encountered such
         barrier and which deter Plaintiff from ~~isitin~ I-Iotel: On or about November 6-8.
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24      Identification of Specific Barrier in Plain Language: More than Slbs to open door
         to room.
 25      The manner in which the barriers denied Plaintiff full and equal use or access,
         and which deter Plaintiff from visiting the I-[otcl: Barrier denied Plaintiff full and
 26      equal access by failing to identify and describe accessible features in the hotel and
         guest rooms in enough detail to reasonably permit Plaintiff to assess independently
 27      whether the hotel or uest room i~neets his accessibilit needs.
         The dates on each particular occasion on which Plaintiff encountered such
         barrier and which deter Plaintiff from visiting Hotel: On or about November 6-8.


                                                30
Case 2:18-cv-10237-MWF-JEM Document 1 Filed 12/10/18 Page 31 of 37 Page ID #:31




   1

  2

  3

  4                                                ~~

  5                                                .
                                                   ,
                                                   ~~
  6

  7

  8

  9
         Identification of Specific Barrier in Plain Language: Door to room less than Ss to
 10      close.
 11      The manner in which the barriet-s denied Plaintiff full and equal use or access,
         and which deter Plaintiff from visitin;the IIotcl: Barrier denied Plaintiff full and
 12      equal access by failing to identify and describe accessible features in the hotel and
         guest rooms in enough detail to reasonably permit Plaintiff to assess independently
 13      whether the hotel or uest room meets his accessibilit needs.
         The dates on each particular occasion on which Plaintiff encountered such
 14
         barrier and which deter Plaintiff from visiting Hotel: On or about November 6-8.
                                                ~~.
 15                                            0,,
                                               ~.:
                                               ,,.:
 16                                         o
                                            ~~~
                                             ,.
 17                                          ~;,

 18                                          ~. ;
                                                        ..`\
                                                               L..~
 19                                                             ,,

 20

 21

 22

 23
         Identification of Specific Barrie► in Plain Languabe: Strike force from open to
 24      close more than SOlbs.
         The manner in which the barric~•s denied Plaintiff full and equal use or access,
 25      and which deter Plaintiff from visiting the I-lotcl: Barrier denied Plaintiff full and
 26      equal access by failing to identify and describe accessible features in the hotel and
         guest rooms in enough detail to reasonably pei-rnit Plaintiff to assess independently
 27      whether the hotel or uest room meets his accessibilit needs.
         The dates on each particular occasion on which Plaintiff encountered such
 28      barrier and which deter Plaintiff from visitin Hotel: On or about November 6-8.


                                                   31
Case 2:18-cv-10237-MWF-JEM Document 1 Filed 12/10/18 Page 32 of 37 Page ID #:32




   1                                                              0 t   ~    ~~    ~~       ~~

                                                                    ~~~ ~~y~            ~\


   2                                                                     ~~~,,,
   3                                                                    ~~ ~.~~.~
                                                                    ~ ~~~`~.
  4                                                                ~ ~~ ~~ .,
                                        s~
                                        ~
                                                                   ~~~i ~~ ~ ~ ~, z
                                          `\                        ~~         a        ~
                                           \~~~
   5
                                         ~.                                   ,.
  6                                    ~~~ ,,,
                                         ,
                                         ~,                                    ,,
   7

   8                                             `~~                         ,. ~, ~,,~.
                                                                            ~~

  9
          Identification of S ecific Barrier in Plain LanQua~e: Reflectin surface 43" hi h.
  10      The manner in which the barriers denied Plaintiff full and equal use or access,
          and which deter Plaintiff from visiting the Hotel: Barrier denied Plaintiff full and
  11
          equal access by failing to identify aild describe accessible features in the hotel and
  12      guest rooms in enough detail to reasonably permit Plaintiff to assess independently
          whether the hotel or uest room meets leis accessibilit needs.
  13      The dates on each particular occasion on ~vliich Plaintiff encountered such
          barrier and which deter Plaintiff from visiting Hotel: On or about November 6-8.
  14                                                .,~,,

  15

  16                                                              ,,
                                                       \\~          ,.
  17                                                              ,:
  18                                         k~          ~~        ~~,;.
  19

 20

 21                                      ::~,~,
                                               :~
 22

 23      Identification of Specific Barrier in Plain Language: Security latch to balcony over
         48" hi h.
 24      The manner in which the barrie~•s denied Plaintiff'full and equal use or access,
         and which deter Plaintiff from visiting the Hotel: Barrier denied Plaintiff full and
 25      equal access by failing to identify and describe accessible features in the hotel and
         guest rooms in enough detail to reasonably permit Plaintiff to assess independently
 26
         whether the hotel or uest room meets his accessibilit needs.
 27      The dates on each particular occasion nn which Plaintiff encountered such
         barrier and which deter Plaintiff from visiting Hotel: On or about November 6-8.
 28



                                                             32
Case 2:18-cv-10237-MWF-JEM Document 1 Filed 12/10/18 Page 33 of 37 Page ID #:33




      1
      2                                            ~~            ~~~  ~~~
                                              ~
                                              ~                  ~ o ~~
      3
      4
      5
                                                                                   ~ ~~'~\
      6                                                     \                          ~~\



      7                                  ~,                                     ~~,
                                                                               ~,~,~`~
      8                                                                      .
                                                                             , ,,
                                                                                 ,
                                                                                 :
      9
          Identification of Specific Barrier in Plai❑ Languabe: No on off controls on spray
  10      unit.
  11      The manner in which the barriers denied Plaintiff'full and equal use or access,
          and which deter Plaintiff from visitin;the Hotel: Barrier denied Plaintiff full and
  12      equal access by failing to identify and describe accessible features in the hotel and
          guest rooms in enough detail to reasonably permit Plaintiff to assess independently
  13      whether the hotel or uest room meets his accessibilit ~ needs.
          The dates on each particular occasion on which Plaintiff encountered such
  14
          barrier and which deter Plaintiff from visiting; Hotel: On or about November 6-8.
  15                                             ~~~~~ ~~ ~     ,3~~.

  16
                                              ~~   ~ ~
                                                    :~
  17                                                                         ,,,,, ,~ ;~~
                                        ~~
                                       ~~               ~                               ~~~
                                       ~  ~                      ~\                     \\    ,:
  1


                                        ~                         ~~ ~       ~
 19                                      3
                                                        ~~ ,:~~   O~ ~: \    ~


                                                         „~ ~     ~ ~~~ , .
                                                                ,,;
                                                               ~;                        ~~

 2~                                                     \   ~~    \\~~ . ~       3 G




                                                                    ~ su
 21                                                      ~~.~, ~\         z
 22
 23
          Identification of S ecific Barrier iii Plain Lan~uaQe: Hot water over 120°F.
 24       The manner in which the barriers denicci Plaintiff full and equal use or access,
          and which deter Plaintiff from visiting ttie I-Iotel: ~3arrier denied Plaintiff full and
 25       equal access by failing to identify a~Id describe accessible features in the hotel and
          guest rooms in enough detail to reasonably permit Plaintiff to assess independently
 26
          whether the hotel or uest room meets his accessibilit needs.
 27       The dates on each particular occasio~~ on «~hich Plaintiff encountered such
          barrier and which deter Plaintiff i~rom visiting hotel: On or about November 6-8.
 28


                                                            33
Case 2:18-cv-10237-MWF-JEM Document 1 Filed 12/10/18 Page 34 of 37 Page ID #:34




                                                                  x             3„~     a
                                                                               z       ~,
                                                                               gas`




   3
   4
   5                                                                              ~~                    'x
                                                                                                   ~~ ~ .

   6
                                                                      s
                                                                               ~ ` ~ ,~
                                                                               E~


   7                                                                      ,i
                                                                                 .,-   3        ar ,,    '~
                                                                                                                  ~ ~..
                                                                                                              .~A.
                                          ~~
   g
                                                  ~.,,'
   9
          Identification of S ecific Barrier in Plain L~lllaU~lae: No ool lift on heated ool.
  lU      The manner in which the barriers denied Plaintiff full and equal use or access,
          and which deter Plaintiff from visiting the Hotel: Barrier denied Plaintiff full and
  11
          equal access by failing to identify and describe accessible features in the hotel and
  12      guest rooms in enough detail to reasonably permit Plaintiff to assess independently
          whether the hotel or nest room meets his accessibilit needs.
  13      The dates on each particular occasion on ~~vhicli Plaintiff encountered such
          barrier and which deter Plaintiff from visiting IIotelw On or about November 6-8.
  14                                                 ~~
                                                     \    ~ ~~
                                                           ~~
                                                                                                                  ___
                                                                ~\~~
                                                      ~ ~
  15
                                               ~~ ~~~~
                                               \

  16                                                ~
                                                    ~a~~~,,
                                                          \~
                                                      ~ ~~.        ~ ~.
                                      ~~                   ~~ ~~~.
  17
                                                                  ~~'.
  18                                                                  r




   J


                                                                                           `~
  yO

                                                                               :
                                                                               1

                                      i

 21                                        ~'::




 22
 23
 24
 25
 26
 27
 ~g



                                                             34
Case 2:18-cv-10237-MWF-JEM Document 1 Filed 12/10/18 Page 35 of 37 Page ID #:35




   1                                    .;~ ~~,~
                                        ~~~~
                                        ~
                                               ~\~~~ ,i~l
                                             ~~~
                                        ~
                                        \
                                        ~
                                        ~\~~~;
   2                                    ~~~~,
                                         ~
                                         ~ ~~
                                         \~~ ~~~~                                                     ~\



                                                                                      \               ~\ ~,

                                                                                          ~~a              s
                                                                                                 ,
                                                                                                 ~~



                                                                                                        ~:';
                                                                                                       ~:.
                                                                                                       ~
                                                       ~~."y
                                        Spa
                                         ~:.           ,1~i~~
                                                    .:il
                                                     ~ .~~,
                                                                                                      ~\is
                                                                                                      ~..



   r'~
   r~                                        ~ ~ - 1-~ 1
          Identification of S ecific Barrier- in Plain Lan~uaQe: Li ht control too hi h.
  10      The manner in which the barriers denied Plaintiff full and equal use or access,
  11      and which deter Plaintiff from visiting the Hotel: Barrier denied Plaintiff full and
          equal access by failing to identify and describe accessible features in the hotel and
  12      guest rooms in enough detail to reasonably permit Plaintiff to assess independently
          whether the hotel or uest room meets his accessibilit needs.
  13      The dates on each particular occasion on which Plaintiff encountered such
          barrier and which deter Plaintiff from visiting; I-Iotcl: On or about November 6-8.
  14                                                                                                           a ir, pjq~i
                                                                                                                     !,.
                                         ~~\                     \ \s-                                             3•T~r
                                                                      '
                                         ~~~          i          ~ ~~


  15                                     \   ~        3               ~                   ~r




                                                                  ~~`            A
                                                                                      ~,
                                           .
                                           ~                                                                   ~:
  16                                                                                                           ~,
                                                                                 ~.                            ~,~'
                                          `
                                          ~                                                                     ~`
  17                                                                                                  ,~.        ;
                                               ~.                                          ~~~ ~~               ~~
                                                                                                               ~~
                                                                                           ,.~ ~;
  18                                     ~~~~                                                                     -+,s:
  19
                                          ,,
                                           ~.                         .. ~..~.
                                            ~~
                                                                                      ,.
 2~                                                                        X
                                                                                                '
                                                                                                p
                                                                                                 4.
                                                                                                  w
                                                                ..,
                                                    r. 3
 21
 22
 23       Identification of Specific Barrier in Plain Langua;e: Inaccessible continental
          breakfast bar.
 24       The manner in which the barriers denied Plaintiff full and equal use or access,
          and which deter Plaintiff from visitinb the Hotel: Barrier denied Plaintiff full and
 25       equal access by failing to identify and describe accessible features in the hotel and
          guest rooms in enough detail to i-eason~bly perillit Plai~ltiff to assess independently
 26
          whether the hotel or uest room nlcets his accessibilit heeds.
 27       The dates on each particular occasion on which Plaintiff encountered such
          barrier and which deter Plaintii't'from visitin f I-Iote1: On or about November 6-8.
 28


                                                                          J~
Case 2:18-cv-10237-MWF-JEM Document 1 Filed 12/10/18 Page 36 of 37 Page ID #:36




   1   END
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                       ~6
                Case 2:18-cv-10237-MWF-JEM Document 1 Filed 12/10/18 Page 37 of 37 Page ID #:37
                                                             ,~~
                                                                                                                                                  :,~



                                                                                                                                                            ~        ;t". _

                                                                                                                                        M1
                      ., i     y,~
    ` ~
                                                                                                                                 .tea         T                 ..
                                                                                                                                              A
                                                                                                                                              E
                                                                                                                                              v

             Pftet StLO~T1AYiy ES~.                                                                                                          fv
                                                                                                                                             .>
t~           Sdrojnik, P.C.                                                                                                                   c °'
                                                                                                                                              a~
             2375 E. Camelback Road, Ste 600                                                                                                  az~
                                                                                                                                              N
  M          Phoenix,Arizona 85016
                                                                                                                                              o~
                                                                                                                                             ~a
                                                                                                                                             f ;,;
                                                                                                                                             ~o
                                                                                                                                             '~ N
                                                                                                                                              O ~
~ArE c                                                                                                                                       `
                                                                                                                                             a
                                                                                                                                             rn ._          i
                                                                                                                                             c v
USPS T                                                                                                                                        _~ ~
                                                                                                                                             ~~ m°~ =P,
                                                                                                                                              a ..
I NSUR.                                                                                                                                       o
                                                                                                                                             ~a
                                                   CLERK OF THE UtiITED STATES DISTRICT                                                       vi
                                                                                        COURT
~ICKUF                                             CENTR.~L DISTKICT OF C.ILIFOR                                                             v~
                                                                                 NL~                                                              LL
k Dortoes;
                                                   FIRST STREET U.S. COliRTHC)USE                           n                                ~~
                                                                                            °~        „~.--- ~n
                                                   350 WEST 1sT STREET,SutTE 4311                                                            v" w
                                                                                            '
                                                                                            ::5 r,- ~~
                                                                                                     G ~
                                                   Los A?vGEr.Es,CA 90012-5565                                                                aa ,
                                                                                            '=~ t ~ •;~,~,
                                                                                             ;_,~
                                                                                                      _,~1,                                  ~w
                                                                                                                                             .`.~
SED IN !                                                                                                                                     v c
                                                                                                                      '- ~~ '~               ~
.TOMS D                                                                                                                                      Y .~
                                                                                                                                               Y
                                                                                                                      '
                                                                                                                      ;': r3                    u
 _ MAY BE REQUIRED.                                                ~CPECTED DELIVERY DAY: 12/01/18                      J-` ~,               aa
                                                                    USPS TRRICKING NUMBER                         ~        ~                 ~~
                                                                                                                                             t3
                                                                                                                                               m
                                                                                                                                             `
                                                                                                                                             off
                                                                                                                                             T ~
                                                                                                                                             d ~
                                                                                                                                             a~
                                                                                                                                             o .-
                                                                                                                                             r
                                                                                                                                             N ~
                                                                     9505 5126 9088 8332 2297 51                                             ~ °>
                                                                                                                                             ~m ~
                                                                                                                                             Y
                                                                                                                                             U
                                                                                                                                             Q
                                                                                                                                                        ~



                                                                                                                                             L
                                                                                                                                             H



0001000014
                                                            AT USPSo~M~
                             OD12Sx9.513       ORDER   UR                                          ~~OST/~~ERVICE~



                                                                                                                                                    r'
